Citation Nr: 1228900	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a dental disorder for treatment purposes.

3.  Entitlement to an effective date earlier than July 15, 2002, for the grant of service connection for gastritis, ulcer, status post gastric surgery.

4.  Entitlement to an initial rating in excess of 20 percent for gastritis, ulcer, status post gastric surgery.

5.  Entitlement to a rating in excess of 10 percent for a conversion reaction.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, for the period prior to August 30, 2011.

7.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, for the period on and after August 30, 2011.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

9.  Entitlement to service connection for lactose and fructose intolerance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to September 1951.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's case comes from the VA Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a dental disorder for treatment purposes; entitlement to an initial rating in excess of 20 percent for gastritis, ulcer, status post gastric surgery; entitlement to a rating in excess of 10 percent for a conversion reaction; entitlement to an initial rating in excess of 10 percent for bilateral hearing loss; entitlement to a rating in excess of 30 percent for bilateral hearing loss, for the period on and after August 30, 2011; entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU); and entitlement to service connection for lactose and fructose intolerance are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed dental disorder, manifested by the loss of all teeth, is the result of periodontal disease.

2.  The Veteran's dental benefits claim was filed in July 2002.

3.  A rating decision denied the claim to reopen the previously denied claim of entitlement to service connection for gastritis in March 1997.

4.  A November 2010 rating decision granted service connection for gastritis, ulcer, status post gastric surgery, effective July 15, 2002.

5.  The Veteran's informal claim to reopen the issue of entitlement to service connection for a gastrointestinal disorder was received by VA on October 8, 1998.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2011).

2.  The criteria for an effective date of October 8, 1998 for a grant of service connection for gastritis, ulcer, status post gastric surgery, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2002 and September 2005, which discussed the service-connection criteria for dental disorders and gastritis; January 2008, which discussed how VA determines disability ratings and effective dates; and August 2011, which discussed the criteria for an earlier effective date for gastritis, ulcer, status post gastric surgery.

With respect to this earlier effective date claim, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the dental disorder claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the hearings before RO personnel and the undersigned, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the issues pertaining to an earlier effective date and service connection for teeth were identified as on appeal and testimony was provided concerning both issues.  The Veteran presented testimony which indicated awareness of the criteria for both an earlier effective date and compensation for loss of teeth.  The Veteran was asked about treating providers and provided relevant information.  Accordingly, no prejudicial error with respect to the Bryant criteria at either hearing is shown.  

Dental Disorder for Compensation Purposes

Initially, the Board notes that there are some procedural irregularities with the Veteran's dental disorder claim.  A claim of entitlement to service connection for compensation for a dental disorder was filed in July 2002.  The claim was denied for both compensation and treatment purposes by a June 2004 rating decision, and the Veteran perfected an appeal as to that rating decision in October 2005.  However, in a statement accompanying the October 2005 Appeal to the Board, the Veteran specifically stated that he was not seeking "disability for this issue," and only sought approval for future dental treatment, if it became necessary.  Adjudication of the claim continued, including in an October 2007 supplemental statement of the case, and the Veteran continued to make multiple statements indicating that he was not seeking compensation for a dental disorder, only eligibility for treatment.

In January 2010, the RO stated that the appeal of the dental disorder issue was being withdrawn "based on [the Veteran's] correspondences that [he was] not seeking service connected compensation for this issue, only treatment should be needed."  No further adjudication of the case was then produced.  In the April 2012 hearing before the Board, this situation was discussed in-depth with the Veteran and his representative.  The Veteran continued to allege that he would be satisfied with dental treatment only, but eventually concluded that he would like the Board to examine the issue of entitlement to service connection for a dental disorder, and that he had not intended to withdraw it.  In addition, a supplemental statement of the case covering the issue of entitlement to service connection for a dental disorder was provided to the Veteran after his reported withdrawal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  No evidence relevant to the Veteran's dental disorder claim has been associated with the case since the October 2007 supplemental statement of the case.  Accordingly, to prevent prejudice to the Veteran, the Board shall adjudicate the Veteran's claim of entitlement to service connection for a dental disorder, as perfected in October 2005.

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381 (2011).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161.

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (f).

The Veteran's service treatment records show that on service entrance in August 1948, the Veteran was missing tooth numbers 1, 16, 17, and 32, and diseases and abnormalities were also noted on tooth numbers 2, 4, 5, 14, 15, 18, 19, 20, 29, 30, and 31.  The Veteran received numerous in-service treatments for dental disorders covering nearly all of the Veteran's teeth.  By the time of his discharge in September 1951, there had also been removal of tooth numbers 18, 19, 20, 29, 30, and 31, and the placement of a partial mandibular denture.

After separation from military service, a November 1953 rating decision granted VA out-patient treatment for tooth numbers 2, 3, 13, 14, 15, 18, 19, 21, 28, 29, 30, and 31.  In a June 2002 statement, the Veteran reported that he had been treated for "trench mouth" during military service by a private dentist.  He stated that the condition had cleared up and he did not mention it to medical personnel in service.  The Veteran stated that, approximately two years after separation from service, he developed "a severe case of pyorrhea of the gums," and within five years of that incident all of his teeth had been removed and he had worn full dentures ever since.  There is no medical evidence of record of these reported dental treatments, and the Veteran stated that the records had been destroyed.

A February 2003 VA dental examination report stated that x-ray examination showed no pathology and the Veteran had no teeth.  The report stated that the Veteran's tissues were normal, he was wearing complete dentures, and the mandibular ridge was resorbed, especially in the anterior region.  The examiner reviewed the claims file and noted the Veteran's reports of the history of his dental disorder.  The examiner stated that no mention could be found of any periodontal disease, and there were no notations in the service treatment records explaining why the Veteran's teeth were extracted.

In the current appeal, the Veteran does not claim that his current dental disorder was caused by trauma during military service.  Instead, he claims that the disorder became manifest after separation from military service and is secondary to "trench mouth" that he experienced during military service.  The Veteran is competent to report that he experienced dental symptomatology and treatment, including the timing and removal of his teeth.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  There is no medical evidence of record of any dental treatment for many years after the Veteran's separation from service.  At the same time, the medical evidence of record clearly demonstrates that all the Veteran's teeth have been removed, and he wears complete upper and lower dentures.  This evidence is consistent with the Veteran's reports regarding the history of his dental treatment, and thus the Board finds the Veteran's statements to be credible.  As such, the evidence of record demonstrates that the Veteran received treatment for what he was told was "trench mouth" during military service, and that his teeth were extracted after separation from military service due to a condition he was told was "a severe case of pyorrhea of the gums."

The matter of the etiology of the Veteran's dental disorder, however, is a complex medical matter not susceptible to lay observation.  In this case, although competent to report the symptoms of his dental disability, the Veteran is not competent to provide a medical opinion as to its cause or etiology.  The Veteran remains, however, competent to state that he was told that he had "trench mouth" during service, and that he was told his teeth were removed due to "pyorrhea" after separation from military service.  He also submitted a statement from a fellow service member who remembered the Veteran informing him that he had contracted a bad case of "trench mouth" while en route to his new assignment.  The lay statements are found to be competent, credible and probative.  

In this regard, the Board emphasizes that both "trench mouth" and "pyorrhea" are periodontal diseases.  Trench mouth is another term for necrotizing ulcerative gingivitis, and gingivitis itself is periodontitis.  Dorland's Illustrated Medical Dictionary, 786 (31st ed. 2007).  Similarly, pyorrhea is another word for periodontitis.  Dorland's Illustrated Medical Dictionary, 1584 (31st ed. 2007).  Accordingly, by the Veteran's own reports, he did not experience dental trauma during military service, he was told he had a form of periodontitis during military service, and he was told his teeth were extracted after separation from military service due to a form of periodontitis.

Accordingly, the preponderance of the evidence of record shows that the Veteran's currently diagnosed dental disorder, manifested by the loss of all teeth, is the result of periodontal disease.  The loss of teeth as a result of periodontal disease is not considered disabling for VA compensation purposes.  See 38 C.F.R. §§ 3.381(a) (periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment), 4.150, Diagnostic Code 9913 at Note (loss of the alveolar process as a result of periodontal disease is not considered disabling).  There is no showing that the loss of teeth was due to trauma or a disease other than periodontal disease.  Accordingly, entitlement to service connection for the Veteran's currently diagnosed dental disorder for compensation purposes is not warranted.

Effective Date

The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a).  The date of entitlement to an award of service connection is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  A final decision is binding based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011).

In October 1951, the Veteran filed a claim of entitlement to service connection for a nervous condition, which he reported included symptoms of gas and belching.  A January 1952 rating decision granted service connection for conversion reaction and it was noted his defenses were gastrointestinal.  The veteran was notified that service connection for his nervous disorder was granted and granted a 10 percent evaluation by way of a February 1952 letter, which also informed him of his appellate rights.  

In September 1952, the Veteran was examined by VA and diagnosed as having anxiety reaction.  He was notified by way of an October 1952 letter that no change in his disability benefits was warranted.  He was also informed of his appellate rights.  

No documentation was received within one year of either decision and the Veteran did not file a notice of disagreement, therefore, the October 1951 and September 1952 decisions are final.  

In July 1953, the Veteran contacted VA to request assistance with treatment for the disability that resulted in his discharge from service.  The RO informed him by way of a July 1953 letter that he was service connected for a nervous condition and entitled to treatment.  It was suggested that he contact the Veterans Health Administration relative to treatment.  

In January 1956, the Veteran's request for an increased rating was denied by the RO.  The Veteran appealed and in his substantive appeal referenced his stomach condition.  He indicated that his stomach condition, which results in gas, cramps, and nausea was service-connected and that he should receive a 30 percent disability rating.  The Board denied his appeal in May 1956.  

In June 1959, the Veteran asserted that his "nervous stomach" was aggravated during service.  By way of a June 1959 rating decision, the RO determined that no new evidence other than the Veteran's letter was submitted showing clear and unmistakable error in the grant of peacetime service connection.  The Veteran appealed the determination and the Board denied his appeal by way of an August 1960 decision.    

The Veteran filed a claim pertaining to his "nervous stomach" in May 1972.  He submitted medical records which reflected diagnoses of duodeonal ulcer disease and chronic cholecystitis with cholecystolithiasis.  The RO denied service connection for cholecystitis with cholelithiasis and duodenal ulcer disease secondary to service-connected conversion reaction by way of a May 1972 rating decision.  The Veteran filed a notice of disagreement with the May 1972 rating decision, but did not perfect an appeal to the Board following a September 1972 statement of the case.  Therefore, the May 1972 rating decision is final.  38 C.F.R. §§ 3.104, 19.32 (2011).  

In a March 1997 rating decision, the RO denied the Veteran's claim for an increased rating and service connection for gastritis.  The Veteran reported that his stomach symptoms were the same as those he had on discharge from service.  He reported that since discharged with a "nervous stomach" his symptoms included gas. The Veteran was provided with notice regarding the decision and his appellate rights.  The Veteran did not appeal the March 1997 rating decision, and it is final.  38 C.F.R. § 3.104.  Moreover, no evidence was received from the Veteran regarding his gastrointestinal disorder in the one year period following the March 1997 rating decision.  38 C.F.R. § 3.156(b) (2011).  The next submission from the Veteran was not received until October 1998.  

Then, in July 2002, VA received a claim from the Veteran to reopen the issue of entitlement to service connection for gastritis.  Thereafter, a November 2010 rating decision granted service connection for gastritis, ulcer, status post gastric surgery, and assigned an effective date of July 15, 2002, for the disability.  In a January 2011 notice of disagreement, the Veteran claimed that the effective date should be in 1951, the year when he separated from service and filed his first claim for disability compensation.

However, all dates prior to 1998 are inapplicable due to the finality of the May 1972 and March 1997 rating decisions.  While it is unclear whether the January 1952 rating decision properly adjudicated any gastrointestinal claim that may have been pending at that time, the fact remains that service connection for gastrointestinal disorders was subsequently considered and denied in both May 1972 and March 1997.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, any gastrointestinal claims that remained pending prior to the March 1997 rating decision were finally adjudicated in the March 1997 rating decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding the plain meaning of § 5110 to be that "the phrase 'application therefor' means the application which resulted in the award of disability compensation that it to be assigned an effective date under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date prior to March 26, 1997, the date of the last final rating decision.  Instead, the proper date of the claim is the date of receipt of the first document which meets VA requirements after March 26, 1997, or when entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).

The Veteran submitted several documents between March 26, 1997, the date of the last final rating decision, and July 15, 2002, the currently assigned effective date for the Veteran's service-connected gastrointestinal disorder.  The first set of documents was received on October 8, 1998, after being forward to VA from a member of Congress.  This set of documents included a letter from the Veteran, dated August 10, 1998, which reviewed the history of his conversion reaction and gastrointestinal disorder in-depth, and requested the assistance of the member of Congress with his claim.  In this letter, the Veteran discussed the denial of service connection for gastritis in-depth, going so far as to quote from the part of the March 1997 rating decision which denied service connection for gastritis and then explain why he believed the decision was erroneous.  In addition, the Veteran specifically stated that he had "decided to pursue [his] disagreement through this letter and solicit [the member of Congress'] assistance in appealing [the VA] decision."  While the Veteran repeatedly framed his arguments on the basis of an increased rating, rather than service connection, the letter very clearly indicated that the Veteran had an intent to apply for benefits related to his gastrointestinal disorder.  Accordingly, the Board finds that the set of documents received by VA on October 8, 1998, constituted an informal claim to reopen the previously denied issue of entitlement to service connection for gastritis.  See 38 C.F.R. § 3.1(p).  The next question for consideration, therefore, is the date entitlement to service connection for the Veteran's gastrointestinal disorder arose.  38 C.F.R. § 3.400.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records indicate that the Veteran had experienced gastrointestinal symptoms during active service.  Gastritis and peptic ulcer disease were subsequently diagnosed in 1967, and the medical evidence of record shows that a gastrointestinal disorder has been consistently diagnosed since that time.  Accordingly, at the time VA received the documents on October 8, 1998, the only missing element required for entitlement to service connection was a medical opinion relating the Veteran's diagnosed gastrointestinal disorder to military service.  See 38 C.F.R. § 3.303.  That medical opinion was eventually provided by a February 2010 VA digestive conditions examination report.

Although the date of the VA examination represented the earliest date that the Veteran "proved" the final element of his claim, that date is not necessarily the same as the date entitlement arose.  As applied to original claims for benefits, the date the evidence is submitted or received is not relevant if considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The February 2010 VA examiner stated that it was at least as likely as not that the symptoms the Veteran experienced during military service were precursors which eventually resulted in the gastrointestinal disorders which were diagnosed and treated in the 1960s and 1970s.  Thus, it is apparent that the examiner concluded that the Veteran's gastrointestinal disorder, currently diagnosed as degenerative gastritis, ulcer, status post gastric surgery, had always been related to military service.  See McGrath, 14 Vet. App. at 35.  Although evidence did not substantiate the claim for service connection for the currently diagnosed disability in this case until the date of the February 2010 VA examination, entitlement arose prior to the date of that examination.  Id.  The Board need not determine the precise date on which entitlement arose, as the evidence of record clearly indicates that it was not later than October 8, 1998, the date of the Veteran's informal claim to reopen the previously denied claim of entitlement to service connection for a gastrointestinal disorder.

Again, the general rule regarding effective dates of awards of service connection following a claim to reopen, is that the effective date of the award of service connection shall be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the date of receipt of the Veteran's informal claim to reopen the issue of entitlement to service connection for a gastrointestinal disorder, October 8, 1998, is the later of the two dates.  As such, October 8, 1998, is the appropriate effective date for service connection.  Id.

The Veteran claims in statements and in his testimony that an effective date is warranted at the time of discharge from service.  However, as discussed above, prior rating decisions are final and the evidence of record does not show that the Veteran submitted a formal or informal claim to reopen the previously denied issue of entitlement to service connection for a gastrointestinal disorder at any point between March 26, 1997 and October 8, 1998.  As such, an effective date prior to October 8, 1998, is not warranted.  Id.  It is noted that the representative asserted during the hearing that any issue of clear and unmistakable error (CUE) present in a prior decision would be submitted to the RO at a later date with an explanation.  See Board hearing transcript at p. 35.  Accordingly, the matter of CUE is not before the Board at this time.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no evidence that the Veteran submitted a formal or informal claim to reopen the previously denied issue of entitlement to service connection for a gastrointestinal disorder at any point between March 26, 1997 and October 8, 1998, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disorder for compensation purposes is denied.

An effective date of October 8, 1998 for the grant of service connection for gastritis, ulcer, status post gastric surgery, is granted.


REMAND

With respect to the claim of entitlement to service connection for a dental disorder for treatment purposes, the Veteran's claim has previously been denied on the basis that he was not eligible for such treatment.  See 38 U.S.C.A. § 1712(b) (West 2002); 38 C.F.R. §§ 17.93, 17.161 (2011).  However, the Board notes that the Veteran's claims file includes a November 3, 1953 rating decision.  The rating decision states that it was being provided for out-patient treatment purposes only, and it concluded that conditions of tooth numbers 2, 3, 13, 14, 15, 18, 19, 21, 28, 29, 30, and 31 had been incurred or aggravated in service.  Accordingly, the evidence of record already indicates that service connection for a dental disorder for treatment purposes has already been in effect for nearly 60 years, at least for some of the Veteran's teeth.  It is clear from the Veteran's statements that he does not appear to be aware of this fact, and the actions taken by the RO also appear to have missed this November 1953 rating decision.  The evidence of record does not clearly indicate whether the benefits granted by the November 1953 rating decision satisfy the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes.  Accordingly, the claim must be remanded so that the RO can properly notify the Veteran of the benefits available to him as a result of the November 1953 rating decision, and take that rating decision into consideration in any future adjudications of the Veteran's claim.

With respect to the claim of entitlement to an initial rating in excess of 10 percent for gastritis, ulcer, status post gastric surgery, the evidence of record includes numerous private medical reports from a Dr. Thadhani.  In an April 2012 hearing before the Board, the Veteran stated that he had seen Dr. Thadhani two or three times since August 2011 for stomach problems.  There is no medical evidence of record from Dr. Thadhani dated after December 2009, and there is no evidence of record that VA has attempted to obtain records from that source since April 2010.  Accordingly, a remand is required to make an attempt to obtain these medical records.  38 C.F.R. § 3.159(c).

With respect to the claim of entitlement to a rating in excess of 10 percent for a conversion reaction, the medical evidence of record shows that numerous medical reports from Dr. Thadhani included assessments of the Veteran's judgment, insight, alertness, orientation, memory, mood, and affect.  In addition, in the April 2012 hearing before the Board, the Veteran stated that his gastrointestinal disorder contributed to his psychiatric disorder, specifically by increasing anxiety and sleep impairment.  Accordingly, the evidence of record indicates that any medical evidence obtained from Dr. Thadhani in accordance with the above discussion may include evidence relevant to the Veteran's conversion reaction claim.  As such, the conversion reaction claim must be remanded, pending an attempt to obtain those records.  See 38 C.F.R. § 4.126(d) (2011); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

With respect to the claims regarding the ratings assigned for the Veteran's bilateral hearing loss, in the April 2012 hearing before the Board, the Veteran stated that he had undergone an audiological examination at a VA clinic six weeks before, and that he was scheduled to be fitted for new hearing aids at a VA medical center.  Statements made during the hearing indicated that an attempt would be made to associate these records with the Virtual VA system, but a review of Virtual VA shows that no medical records have been associated with the Veteran's file.  Accordingly, a remand is required to make an attempt to obtain these medical records.  38 C.F.R. § 3.159(c).

With respect to the claim of entitlement to TDIU, TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  This claim has been previously denied as the Veteran did not meet these percentage criteria.  However, the issues covering the ratings assigned for the Veteran's service-connected gastritis, ulcer, status post gastric surgery; conversion reaction; and bilateral hearing loss have been remanded herein for further development.  Depending on whether some of these ratings are increased by the RO while on remand, the Veteran may meet the criteria for entitlement to TDIU.  Accordingly, the TDIU claim is inextricably intertwined with these other issues and must be remanded, pending the readjudication of the other claims on appeal.  Harris, 1 Vet. App. at 183 (1991)

With respect to the claim of entitlement to service connection for lactose and fructose intolerance, a February 2012 rating decision denied the claim.  At his hearing before the Board in April 2012, the Veteran discussed his lactose and fructose problems on multiple occasions and stated that he thought they were related to his service-connected gastrointestinal disorder.  The Board finds that these statements express dissatisfaction with the denial of service connection for lactose and fructose intolerance, and as such qualify as a notice of disagreement with the February 2012 rating decision.  38 C.F.R. § 19.26(b) (2011).  As the RO has not yet issued a statement of the case, the Board is obligated to remand this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is remanded for the following actions:

1. Notify the Veteran as to the benefits granted to him by the November 1953 rating decision and determine whether he wishes to continue his appeal as to the issue of entitlement to service connection for a dental disorder for treatment purposes.  If the Veteran does not withdraw his appeal as to this issue, the RO must re-adjudicate the claim taking the findings of the November 1953 rating decision into account.

2. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after August 2011.

3. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the gastrointestinal, psychiatric, and bilateral hearing loss disorders on appeal, to specifically include all records from Dr. Thadhani dated after December 2009.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named non-Federal records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4. The RO must issue a statement of the case, as well as notification of the Veteran's appellate rights, on the issue of entitlement to service connection for lactose and fructose intolerance.  38 C.F.R. § 19.26 (2011).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2012 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, this issue must be returned to the Board for appellate review.

5. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


